Case 2:20-cv-03540-PA-PD Document 8 Filed 05/18/20 Page 1 of 1 Page ID #:67
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 20-03540-PA (PD)                                                  Date: May 18, 2020
Title      Manuel Antonio Gonzalez, III v. Warden of R.J. Donovan Correct Facility




Present: The Honorable:       Patricia Donahue, United States Magistrate Judge


                Isabel Martinez                                        N/A
                 Deputy Clerk                                Court Reporter / Recorder

        Attorneys Present for Petitioner:                  Attorneys Present for Respondent:

                       N/A                                                    N/A

Proceedings:           (In Chambers) Order Denying Petitioner’s Request that His
                       Case be “Remanded to Trial Court” (Dkt. No. 7.)



       Before the Court is Petitioner’s request that his case be remanded to the trial
court for a retrial due to inconsistencies. (Dkt. No. 7.) The Court hereby denies
Petitioner’s request.




                                                                                                :
                                                                 Initials of Preparer   im




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
